

116 HR 7459 IH: Coronavirus Service Corps Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7459IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Harder of California (for himself, Mr. Foster, Mr. Soto, Ms. Norton, Mr. Thompson of Mississippi, Mr. Carson of Indiana, Ms. Jackson Lee, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the President to establish the Coronavirus Service Corps as a means of providing gainful employment to unemployed and underemployed citizens of the United States through the performance of useful public work, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Service Corps Act. 2.Establishment and operation of Co­ro­na­vi­rus Service Corps(a)Establishment and purposeIn order to relieve the acute condition of widespread distress and unemployment existing in the United States and to provide for the mitigation of the health and economic impacts of the coronavirus crisis, the President shall establish and operate a Coronavirus Service Corps to employ citizens of the United States, who are otherwise unemployed or underemployed, in the carrying on of works of a public nature in connection with—(1)health care, including contact tracing, administering COVID–19 tests, and peer mental health counseling;(2)assisting essential services and the reopening process, including taking temperatures for businesses, childcare, and training teachers and parents to use distance learning technology; and(3)social services, assisting food banks, food assistance, and hunger relief programs, including delivery, building homeless shelters, senior care.(b)LeadershipThe Coronavirus Service Corps shall be administered by a board for which the Director of the Corporation for National and Community Service shall serve as the chairperson and appoint to such board 5 members, including—(1)at least one member who is an expert in nonprofit work; and(2)at least two members who are leaders of a major national or international union.(c)Role of Federal agenciesTo operate the Coronavirus Service Corps, the President may utilize existing Federal departments and agencies, including the Department of Labor, the Department of Defense, the National Guard Bureau, the Department of the Interior, the Department of Agriculture, the Army Corps of Engineers, the Department of Transportation, the Department of Energy, the Environmental Protection Agency, and Federal governmental corporations.(d)Contract authorityFor the purpose of carrying out this Act, the President may enter into such contracts or agreements with States as may be necessary, including provisions for utilization of existing State administrative agencies.(e)Participation(1)PlacementThe chairperson of the Coronavirus Service Corps shall, in coordination with the Secretary of Health and Human Services and State and local governments, determine employment placement under subsection (a) based on the areas of most need. (2)Employment periodA term of employment under subsection (a) shall be for a period of less than or equal to 1 year. Nothing in this paragraph shall be construed to limit the number of terms of employment a citizen may be employed under such subsection.(3)Curriculum(A)In generalCitizens employed under subsection (a) shall receive training under the Coronavirus Service Corps in areas relevant to the employment of such citizens. (B)Development of curriculumThe training described in subparagraph (A) shall be developed through partnerships with—(i)apprenticeship programs registered under the National Apprenticeship Act (29 U.S.C. 50 et seq.); and(ii)institutions of higher education.(C)Treatment of trainingThe training described in subparagraph (A) may be credited towards a registered apprenticeship program or program of study, as determined by such apprenticeship program or institution of higher education, as applicable. (f)PaymentAny person who is employed under subsection (a) shall receive compensation in an amount equal to the greater of the following:(1)An hourly wage equal to 150 percent of the minimum hourly wage in the locality in which such person is employed.(2)An hourly wage equal to $15 an hour. (g)Acquisition of real propertyThe President, or the head of any department or agency authorized by the President to construct any project or to carry on any public works under this Act, may acquire real property for such project or public work by purchase, donation, condemnation, or otherwise.3.Administration of Coronavirus Service Corps(a)Employment preferenceIf the President determines that amounts appropriated to carry out a Coronavirus Service Corps under this Act for a fiscal year will be insufficient to employ all of the citizens of the United States described in section 2(a) who are seeking or likely to seek employment in the Coronavirus Service Corps and continue the employment of current employees who desire to remain in the Coronavirus Service Corps, the President shall employ additional persons in the Coronavirus Service Corps in the following order of preference:(1)Unemployed veterans of the Armed Forces and unemployed members of the reserve components of the Armed Forces.(2)Unemployed citizens who have exhausted their entitlement to unemployment compensation.(3)Unemployed citizens, who immediately before employment in the Coronavirus Service Corps, are eligible for unemployment compensation payable under any State law or Federal unemployment compensation law, including any additional compensation or extended compensation under such laws.(4)Other citizens described in section 2(a).(b)Housing and care of employeesThe President may provide housing for persons employed in the Coronavirus Service Corps and furnish them with such subsistence, clothing, medical attendance and hospitalization, and cash allowance, as may be necessary, during the period they are so employed.(c)TransportationThe President may provide for the transportation of persons employed in the Coronavirus Service Corps to and from the places of employment.(d)Non-DiscriminationIn employing citizens for the Coronavirus Service Corps, no discrimination shall occur in accordance with Federal employment law; except that no individual under conviction for crime and serving sentence therefore shall be employed under the provisions of this Act.4.Authorization of appropriations(a)Authorization of appropriationsThere are authorized to be appropriated to the President to establish and operate a Coronavirus Service Corps under this Act $60,000,000,000 for fiscal year 2021, to be available through September 30, 2022.(b)Duration of availabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended.5.TerminationThe authority of the President to establish and operate a Coronavirus Service Corps under this Act shall expire on September 30, 2022.